  

Exhibit 10.30

 

CONSULTING AGREEMENT

 

Effective March 15, 2014, Jomada Partners, LLC (“Consultant”) and Next Fuel,
Inc. (“Company”) agree as follows:

 

1. Services and Payment. Consultant agrees to undertake and complete the
services (“Services,” as further defined in Exhibit A) in accordance with and on
the schedule specified in Exhibit A. The scope of Services may be modified upon
written consent by both parties by modification of Exhibit A. As the only
consideration due Consultant regarding the subject matter of this Agreement,
Company will pay Consultant in accordance with Exhibit A.

 

2. Ownership; Rights; Proprietary Information; Publicity.

 

a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by Consultant in connection with Services or any Proprietary Information
(as defined below) (collectively, “Inventions”) and Consultant will promptly
disclose and provide all Inventions to Company. Consultant hereby makes all
assignments necessary to accomplish the foregoing ownership. Consultant shall
assist Company, at Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce and defend any
rights assigned. Consultant hereby irrevocably designates and appoints Company
as its agents and attorneys-in-fact, coupled with an interest, to act for and on
Consultant’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the foregoing with the same legal force and
effect as if executed by Consultant.

 

b. Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant learns, develops or
obtains in connection with Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Consultant shall hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination or as otherwise requested by Company, Consultant will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copies of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that Consultant’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.

 

1

 



 

c. As additional protection for Proprietary Information, Consultant agrees that
during the period that it is to be providing Services and for three (3) years
thereafter, (i) Consultant will not encourage or solicit any employee or
consultant of Company to leave Company for any reason and (ii) Consultant will
not engage in any activity that is in any way competitive with the business or
demonstrably anticipated business of Company, and Consultant will not assist any
other person or organization in competing or in preparing to compete with any
business or demonstrably anticipated business of Company. Without limiting the
foregoing, Consultant may perform services for other persons, provided that such
services do not represent a conflict of interest or a breach of Consultant’s
obligation under this Agreement or otherwise.

 

d. To the extent allowed by law, Section 2.a and any license granted Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like. To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible. Consultant will confirm any such ratifications
and consents from time to time as requested by Company. If any other person
provides any Services, Consultant will obtain the foregoing ratifications,
consents and authorizations from such person for Company’s exclusive benefit.

 

e. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Consultant and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sub-licensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

 

3. Warranty. Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services or any part
of this Agreement is or will be inconsistent with any obligation Consultant may
have to others; (ii) all work under this Agreement shall be Consultant’s
original work and none of the Services or Inventions nor any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, Consultant); and (iii) Consultant has the full
right to allow it to provide Company with the assignments and rights provided
for herein.

 

4. Termination. This Agreement shall terminate upon the earlier of:

(1) Completion of Services by Consultant or

(2) Termination by either party as provided in this Section 4.

If either party breaches a material provision of this Agreement, the other party
may terminate this Agreement upon ten (10) days’ notice, unless the breach is
cured within the notice period. Either party also may terminate this Agreement
at any time, with or without cause, upon thirty (30) days’ notice to the other
party, but, if (and only if) such termination is by Company without cause,
Company shall upon such termination pay Consultant all unpaid amounts due for
Services completed prior to notice of such termination. Sections 2 (subject to
the limitations set forth in Section 2.c) through 9 of this Agreement and any
remedies for breach of this Agreement shall survive any termination or
expiration.

 

2

 

  

5. Relationship of the Parties; Independent Contractor; No Employee Benefits.
Notwithstanding any provision hereof, Consultant is an independent contractor
and is not an employee, agent, partner or joint venturer of Company and shall
not bind nor attempt to bind Company to any contract without written approval of
the Board of Directors of the Company. Consultant shall accept any directions
issued by Company pertaining to the goals to be attained and the results to be
achieved by Consultant, but Consultant shall be solely responsible for the
manner and hours in which Services are performed under this Agreement.
Consultant shall not be eligible to participate in any of Company’s employee
benefit plans, fringe benefit programs, group insurance arrangements or similar
programs. Company shall not provide workers’ compensation, disability insurance,
Social Security or unemployment compensation coverage or any other statutory
benefit to Consultant. Consultant shall comply at Consultant’s expense with all
applicable provisions of workers’ compensation laws, unemployment compensation
laws, federal Social Security law, the Fair Labor Standards Act, federal, state
and local income tax laws, and all other applicable federal, state and local
laws, regulations and codes relating to terms and conditions of employment
required to be fulfilled by employers or independent contractors. Consultant
agrees to indemnify Company from any and all claims, damages, liability,
settlement, attorneys’ fees and expenses, as incurred, on account of the
foregoing or any breach of this Agreement or any other action or inaction of
Consultant. If Consultant is a corporation, it will ensure that its employees
and agents are bound in writing to Consultant’s obligations under this
Agreement.

 

6. Non-Compete. During the term of this Agreement and three (3) years
thereafter, Consultant shall not, without Company’s written consent, directly or
indirectly provide Services to any competing third party or encourage, advise,
assist or solicit any of Company’s clients, vendors, employees or contractors to
reduce or terminate their business or employment relationship with Company.

 

7. Assignment. This Agreement and the Services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer or subcontract any obligations under this Agreement without the
written consent of Company. Any attempt to do so shall be void. Company may
assign its rights and obligations under this Agreement in whole or part, and
agrees to give Consultant written notice of such assignment.

 

8. Notice. All notices under this Agreement shall be in writing and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or to such other address as such party last provided
to the other by written notice.

 

3

 

  

9. Miscellaneous. Any breach of Sections 2, 3 or 6 will cause irreparable harm
to Company for which damages would not be an adequate remedy and, therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without regard to the
conflicts of laws provisions thereof. In any action or proceeding to enforce
rights under this Agreement, the prevailing party will be entitled to recover
costs and attorneys’ fees. Headings herein are for convenience of reference only
and shall in no way affect interpretation of the Agreement.

 

Jomada Partners, LLC Next Fuel, Inc.     By: By:     Richard Scott Williams
Robert H. Craig General Partner Chairman of the Board and Chief 159 North State
Street Executive Officer Newtown, PA 18940 122 North Main Street Sheridan, WY
82801

 

4

 

  

Exhibit A

 

Services

 

Consultant shall provide the following Services to the Company until such time
as the services are completed or the Agreement is terminated under Section 4,
whichever occurs first.

 

1.Assist the Company in identifying new business opportunities for its Elite
Construction unit.

a)Locations for new pipelines;

b)Companies requiring new pipelines;

c)Service companies that consult with E and P companies on their pipeline and
gathering systems.

 

2.Identify new customers for the water treatment business to be acquired.

a)Contact service companies in the hydraulic fracturing space;

b)Contact direct users (exploration and production companies).

 

3.Assist the Company in acquiring synergistic oil service businesses that can be
cross-sold to existing customers and/or serviced by the Companies Elite
construction unit.

a)Market study on Layne Christensen’s vibration technology;

b)Additional water filtration technologies;

c)Cross marketing opportunities with other water companies;

d)Cross selling with service companies.

 

5

 

  

Compensation

 

At execution of this agreement, Next Fuel, Inc. will issue 250,000 Restricted
Shares of NXFI Common Stock and 250,000 Warrants at an Exercise Price of $0.90
per share. The company agrees to file a Registration Agreement to include all
above shares within 90 days of execution of this agreement.

 

At such time company is in the financial position to Comply with and the parties
mutually agree, the;

 

Company shall pay Consultant a monthly retainer of $5,000 per month beginning as
of the date of the signing of the Agreement. Consultant agrees to provide
Services to the Company of 10 hours (40 hours per month) per week.

 

a)Additional hours to be billed at the rate of $125 per hour;

b)$1,200 per month expense allowance for office, stationary, secretarial, and
automobile;

c)Travel time included in above, expenses billed separately.

 

6

 